Title: From Thomas Jefferson to André Limozin, 21 August 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris Aug. 21. 1788.
          
          Since my last which was of July 30. I have been honoured with yours of Aug. 6. 8. and 18. and the boxes from Amsterdam and cask from Hamburgh are all safely arrived and have been delivered to me without difficulty. The Acquit a caution is now inclosed. My long absence in the spring of the year and close occupation since my return had occasioned a want of attention to the advances you have been so kind as to make for me. On a recapitulation of them as stated in your several letters (since Nov. 1. when I think I last reimbursed you) I find myself indebted to you 254₶-17–9 according to the inclosed note. It is possible moreover that you may have made some advances not stated in your letters, and that some of those so stated may have escaped me. I therefore send you the inclosed recapitulation, begging the favor of you to insert any thing I may have omitted, and when you shall have ascertained the true balance give me leave to pay it to your banker here, or such other person as you please.I must pray of you to send the bust of the Marquis de la Fayette by the first vessel going into James or York river, addressed to the Governor of Virginia.—The Danes certainly enter into the war, and this will probably draw in the King of Prussia. England must come into it also, and France likewise if she can raise herself to strike. But this may not be the present year. I am with great esteem, Sir, your most obedt. humble servt.,
          
            Th: Jefferson
          
        